Wells, J.
The jurisdiction of this court is exclusive over all actions in which relief in equity is prayed for. St. 1853, c. 371. Gen. Sts. c. 113, § 1. The prayer for relief gives jurisdiction of the action, and therefore no affidavit is necessary. Its character is that of a suit in equity. Irvin v. Gregory, 13 Gray, 215. Gen. Sts. c. 113, § 3. If a prayer for relief is improperly coupled with an action at law, it may be defeated by a demurrer. Harvey v. De Witt, 13 Gray, 536. No such question 18 raised by this motion to dismiss.

Decree overruling the motion to dismiss affiimed.